                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION



TROY NORTON, Individually and on                             CASE NO. 18-cv-1999
Behalf of All Others Similarly Situated,

               Plaintiff,

v.

NATIONWIDE CREDIT, INC.,

            Defendant.
________________________________/

MOTION OF DEFENDANT NATIONWIDE CREDIT, INC. TO DISMISS PLAINTIFF’S
       COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

        Defendant Nationwide Credit, Inc. (“NCI”), pursuant to Federal Rule of Civil Procedure

12(b)(6), hereby moves to dismiss the Complaint filed by plaintiff Troy Norton (“Plaintiff”) for

purported violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

(the “FDCPA”), and the Wisconsin Consumer Act, Wisconsin Statutes Ch. 421-427 (the

“WCA”). In support thereof, NCI states as follows:

                                   I.      INTRODUCTION

        Plaintiff’s entire Complaint rests on a single faulty premise: NCI allegedly violated the

FDCPA and WCA by sending Plaintiff letters regarding his delinquent American Express credit

card account that accurately state, and request payment of, the entire card account balance rather

than only the “Minimum Payment Due” reflected in the parallel periodic account statements sent

by non-party American Express National Bank (“American Express”). Neither the FDCPA nor

the WCA, however, requires NCI to either notify Plaintiff of American Express’s minimum

payment due or only seek to collect that amount. Rather, NCI’s letters clearly and accurately


                                               -1-
MIA 31419137
state the amount of Plaintiff’s debt to American Express, which is the same amount reflected in

American Express’s corresponding periodic account statements Plaintiff incorporated into the

Complaint. Thus, it cannot be said that NCI used any false, deceptive, misleading, unfair or

unconscionable means to collect Plaintiff’s debt nor misrepresented the amount, character or

legal status of Plaintiff’s debt in violation of the FDCPA. Accordingly, Count I for violation of

the FDCPA fails and should be dismissed.

        Count II likewise fails to state a claim under the WCA because NCI’s debt collection

letters were not harassing and could not reasonably be expected to harass Plaintiff by stating

Plaintiff’s full balance rather than only the minimum payment due to avoid fees from American

Express. The fact remains that Plaintiff owed the full balance, which he does not dispute.

        For the foregoing reasons, as further detailed below, this Court should dismiss both

counts of the Complaint without leave to amend.

                       II.    ALLEGATIONS OF THE COMPLAINT

        Plaintiff alleges that, on November 23, 2017, American Express mailed him a periodic

Account statement (the “November Statement”) for his American Express account ending in

1007 (the “Account”). (Compl. ¶ 10.) The November Statement reflected a $1,215.65 “New

Balance” and a “Minimum Payment Due” of $346.00, noting the December 18, 2017 “Payment

Due Date.” (Id. ¶¶ 12-13 & Ex. A.) Just under a month later, on December 20, 2017, NCI

mailed Plaintiff a letter regarding Plaintiff’s past-due Account balance (the “December Letter”).

(Id. ¶ 14.) The December Letter accurately stated that Plaintiff’s “outstanding balance with

[American Express] is past due and has been referred to [NCI] for collection. The Account

Balance as of the date of this letter is shown above [$1,215.65].” (Id. ¶¶ 20-21 & Ex. B.)

        On December 24, 2017, American Express mailed Plaintiff another periodic Account

statement (the “December Statement”). (Id. ¶ 23.) The December Statement reflected a

                                               -2-
MIA 31419137
$1,275.10 “New Balance” with a “Minimum Payment Due” of $430.00, noting the January 18,

2018 “Payment Due Date.” (Id. ¶¶ 24-25 & Ex. C.) Just under one month thereafter, on January

21, 2018, NCI mailed Plaintiff another letter regarding Plaintiff’s past-due Account balance (the

“January 21 Letter”). (Id. ¶ 28.) The January 21 Letter accurately requested payment of

Plaintiff’s $1,313.10 Account balance (which includes a $38.00 “late payment fee” American

Express assessed on January 18, 2018). (Id. ¶¶ 31-33 & Exs. D, E.)

        On January 24, 2018, American Express mailed Plaintiff a third periodic Account

statement (the “January Statement”). (Id. ¶ 35.) The January Statement reflected a $1,335.59

“New Balance” and a “Minimum Payment Due” of $517.00, noting the February 18, 2018

“Payment Due Date.” (Id. ¶¶ 36-37 & Ex. E.) As before, on January 31, 2018, NCI sent

Plaintiff another letter regarding Plaintiff’s past-due Account balance (the “January 31 Letter”).

(Id. ¶ 40.) Once again, the January 31 Letter accurately told Plaintiff that, “[a]s of the date of

this letter, you owe $1,335.59.” (Id. ¶¶ 43-44, 46 & Ex. F.)

        Plaintiff alleges that the December Letter, the January 21 Letter and the January 31 Letter

(collectively, the “Letters”) all: (1) “represented that the debt had been accelerated and the full

balance was due” when each was mailed (id. ¶¶ 22, 34, 45); (2) do “not state that Plaintiff could

return her [sic] account to a current status by making a minimum payment by” the dates

indicated in the respective American Express periodic statements (id. ¶¶ 27, 39, 46); and (3) fail

to “include any reference to an amount owing to American [E]xpress other than the total

[A]ccount balance” (id. ¶ 47). According to Plaintiff, an “unsophisticated consumer cannot

determine whether the debt had been accelerated or not, or how much debt is actually due as of

the date of” the Letters because the Letters “state the ‘Current Account Balance’ without stating




                                                -3-
MIA 31419137
an amount ‘due’ while [the parallel American Express periodic Account statements] seek[] only

a minimum payment.” (Id. ¶ 48.)

        Based on the foregoing, Plaintiff contends that the Letters “misrepresented the amount,

character, and legal status of the debt” because NCI sought to collect the balance owed on the

Account and not simply the “amount actually due” -- i.e., the “Minimum Payment Due” reflected

in American Express’s periodic Account statements. (Id. ¶¶ 82-83.) Plaintiff further alleges that

NCI made “false, misleading, and confusing representations” to Plaintiff and the putative class

that were “unfair and unconscionable” by seeking to collect the “entire balance” owed and not

simply a “portion of [the] balance that was actually ‘due.’” (Id. ¶ 84.) According to Plaintiff, the

Letters “could reasonably be expected to harass Plaintiff” because the Letters sought to collect

the entire Account balance when such amount “was not yet due.” (Id. ¶¶ 87-89.)

        Plaintiff asserts two counts against NCI: (1) violation of sections 1692e, 1692e(2)(A),

1692e(10), 1692f, 1692f(1), and 1692g(a)(1) of the FDCPA (Count I); and (2) violation of

sections 427.104(1)(g), 427.104(1)(h), 427.104(1)(j) and 427.104(1)(L) of the WCA (Count II).

Plaintiff brings these claims on behalf of himself and purportedly on behalf of a class of similarly

situated persons in Wisconsin to whom NCI sent collection letters on American Express’s behalf

substantially in the form of those it sent to Plaintiff. (Id. ¶¶ 1, 91-100.)

                                        III.    ARGUMENT

A.      Standard On A Motion To Dismiss

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

                                                 -4-
MIA 31419137
In this Circuit, courts must engage in a two-part analysis when determining the sufficiency of a

complaint. See McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). First, “the

court must ‘accept the well-pleaded facts in the complaint as true’ while separating out ‘legal

conclusions and conclusory allegations merely reciting the elements of the claim.’” Borucki v.

Vision Fin. Corp., 18-cv-386, 2013 WL 2477067, at *2 (E.D. Wis. June 7, 2013) (citation

omitted). Second, “[a]fter excising the allegations not entitled to the presumption [of truth], [the

court must] determine whether the remaining factual allegations ‘plausibly suggest an

entitlement to relief.’” Id. (citation omitted). In making these assessments, documents attached

to a complaint are considered part of the complaint and may be considered on a motion to

dismiss. Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013) (“[W]e have taken a broader

view of documents that may be considered on a motion to dismiss, noting that a court may

consider . . . documents that are attached to the complaint, documents that are central to the

complaint and referred to in it . . . .”).

        Applying these standards to the Complaint’s allegations and the exhibits attached thereto,

Plaintiff fails to state any claim against NCI, and it therefore should be dismissed with prejudice.

B.      Plaintiff’s FDCPA Claim Fails As A Matter Of Law Because The Letters Are Not
        Misleading Or Deceptive.

        Dismissal of an FDCPA claim alleging receipt of deceptive or misleading collection

letters “is appropriate as a matter of law when it is ‘apparent from a reading of the letter that not

even a significant fraction of the population would be misled by it.’” Zemeckis v. Global Credit

& Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012) (citation omitted). As explained below,




                                                 -5-
MIA 31419137
Count I cannot survive because the Letters are not misleading to the unsophisticated consumer

and should be dismissed. 1

        1.     The Letters Accurately State The Amount Of The Debt.

        Plaintiff alleges that the NCI violated sections 1692e, 1692f, and 1692g of the FDCPA.

In the Seventh Circuit, “the inquiry under §§ 1692e, 1692g and 1692f is basically the same”: the

court asks how an objective “unsophisticated consumer” would perceive the letter. McMillan v.

Collection Professionals Inc., 455 F.3d 754, 759 (7th Cir. 2006). Although the unsophisticated

consumer may be “uninformed, naive, [and] trusting,” Veach v. Sheeks, 316 F.3d 690, 693 (7th

Cir. 2003), “she has ‘rudimentary knowledge about the financial world’ and is ‘capable of

making basic logical deductions and inferences.’” Wahl v. Midland Credit Mgmt., Inc., 556

F.3d 643, 645 (7th Cir. 2009) (quoting Pettit v. Retrieval Masters Creditors Bureau, Inc., 211

F.3d 1057, 1060 (7th Cir. 2000)). Of course, courts should “disregard unrealistic, peculiar,

bizarre, and idiosyncratic interpretations of collection letters.” Durkin v. Equifax Check Servs.,

Inc., 406 F.3d 410, 414 (7th Cir. 2005); Gruber v. Creditors’ Protection Serv., Inc., 742 F.3d 271,

274 (7th Cir. 2014).

        Courts analyzing complaints asserting a violation of all or a combination of sections

1692e, 1692f, and 1692g of the FDCPA have found it useful to start with analyzing the claim

under section 1692g. See Mollberg v. Advanced Call Ctr. Techs. Inc., No. 18-CV-1210, 2019

WL 288128, at *2 (E.D. Wis. Jan. 22, 2019), reconsideration denied, No. 18-CV-1210, 2019 WL



1
  The statements at issue “plainly, [and] on their face, are not misleading or deceptive.” See
Ruth v. Triumph Partnerships, 577 F.3d 790, 800 (7th Cir. 2009) (holding that where statements
in collection letters are plainly not misleading or deceptive, a court should grant dismissal based
on its “own determination that the statement complied with the law”). Accordingly, this action is
appropriate for disposition on a motion to dismiss despite the Seventh Circuit’s general view that
whether a collection letter is confusing is “a question of fact that, if well-pleaded” can avoid
dismissal. See Zemeckis, 679 F.3d at 636 (internal citation omitted).

                                               -6-
MIA 31419137
1376024 (E.D. Wis. Mar. 27, 2019). Section 1692g(a)(1) requires a debt collector to

communicate the “amount of the debt.” Section 1692(a)(6)(F)(iii) defines “debt” as “any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, family, or household purposes, whether or not such obligation has been reduced to

judgment.”

        Plaintiff does not allege that the Account Balance NCI noted in any of the Letters is

inaccurate, nor could he. Instead, Plaintiff attempts to conflate the “amount of the debt” that

must be disclosed pursuant to the FDCPA with the “Minimum Payment Due” American Express

identified in its periodic Account statements. Plaintiff’s argument, however, is at odds with the

Seventh Circuit’s interpretation of the statutory phrase “amount of the debt.”

        In Barnes v. Advanced Call Center Technologies, 493 F.3d 838, 840 (7th Cir. 2007), the

Seventh Circuit held that “the amount of the debt,” as that phrase is used in the FDCPA, refers to

the amount that the debt collector is attempting to collect. Id. at 840. “[U]nder Barnes, the

‘amount of the debt’ that must be correctly stated . . . is the amount of the debt being sought by

the debt collector, not the amount of the debt owed to the underlying creditor.” Wahl v. Midland

Credit Mgmt., Inc., No. 6-CV-1708, 2008 WL 149962, at *4 (N.D. Ill. 2008), aff’d 556 F.3d

643, 646-47 (7th Cir. 2009). The debt collector “must communicate the amount the creditor has

authorized it to collect and it is attempting to collect, whatever that amount is.” Mollberg, 2019

WL 288128, at *2. Moreover, “many cases support the proposition that a debt collector can

collect amounts other than the past due amount.” Id. at *3 (citing Hahn v. Triumph Partnerships,

557 F.3d 755, 756-57 (7th Cir. 2009), and Castro v. Green Tree Servicing LLC, 959 F. Supp. 2d

698 (S.D.N.Y. 2013)).



                                                -7-
MIA 31419137
          Applying these standards, this Court very recently rejected FDCPA claims remarkably

similar to those Plaintiff asserts against NCI here. In Mollberg, 2 Magistrate Judge Nancy Joseph

dismissed, with prejudice, claims that a debt collector had violated FDCPA sections 1692e,

1692f and 1692g by sending dunning letters which, as here, overlapped with the creditor’s

monthly account statements. See Mollberg, 2019 WL 288128, at *1. The debt collector’s letters

sought to collect not just the amounts past due listed on the creditor’s statements, but also the

monthly installment amounts which, according to plaintiff, were “not yet due, let alone overdue”

at the time the debt collector sent the letter. Id. at *2. The letters lumped the past-due and

monthly installment amounts into one, not separately itemizing them. Id. Rejecting plaintiff’s

contention that defendant could only collect the past-due amount, Judge Joseph held that,

“according to the plain language of the FDCPA, ‘debt’ refers to the amount owed without regard

to whether it is currently due or past due. Under the case law of the Seventh Circuit, the ‘amount

of the debt’ is the amount the debt collector is authorized and attempting to collect in its letter.”

Id. at *4. Accordingly, Judge Joseph concluded that plaintiff had “failed to allege facts that

[defendant] did not clearly and accurately state the amount of the debt under § 1692g(a)(1).” Id.

          As with plaintiff’s rejected contention in Mollberg, this Court should likewise reject

Plaintiff’s contention here that NCI somehow violated section 1692g(a)(1) of the FDCPA when

it demanded in the Letters that Plaintiff pay the Account balance, an amount Plaintiff does not

dispute that he owes, and not only the minimum payment due American Express identified in its

periodic Account statements.




2
    Plaintiff’s counsel in this case also represented plaintiff in Mollberg.

                                                   -8-
MIA 31419137
        2.     The Letters Are Not Deceptive, Misleading, Unfair Or Unconscionable
               Either.

        Plaintiff’s claims under sections 1692e and 1692f fare no better. “[W]hether the

statement was misleading under § 1692e goes hand-in-hand with whether the amount of the debt

has been accurately disclosed under § 1692g(a)(1).” Boucher v. Fin. Sys. of Green Bay, Inc.,

880 F.3d 362, 371 (7th Cir. 2018). As demonstrated above, the Letters clearly and accurately

state the “amount of the debt” in full compliance with section 1692g and the Seventh Circuit’s

interpretation of that statutory phrase.

        Grasping for an argument that the Letters are misleading, Plaintiff espouses a “bizarre

and idiosyncratic” reading of the Letters in conjunction with American Express’s periodic

Account statements and asserts that the Letters “represent[] that the debt had been accelerated

and the full balance was due when” NCI mailed the Letters. (Id. ¶¶ 22, 34, 45.) The Letters

make no such representations. In fact, accepting Plaintiff’s claims would require the Court to

read into the Letters the legal concept of debt acceleration that simply is not there. Accordingly,

Plaintiff has not demonstrated, nor can he, that the Letters were false or misleading, and the

Court should therefore dismiss Count I because “it is ‘apparent from a reading of the [Letters]

that not even a significant fraction of the population would be misled by [them].’” Zemeckis,

679 F.3d at 636.

C.      Plaintiff’s WCA Claim Likewise Fails.

        Similar to the FDCPA, the WCA’s purpose is to “protect customers against unfair,

deceptive, false, misleading, and unconscionable practices by merchants.” Wis. Stat. §

421.102(2)(b). “‘[I]nterpretations of the [WCA]’ are to be coordinated ‘with the policies of the

federal consumer credit protection act,’ specifically the FDCPA.” Tylke v. Diversified

Adjustment Serv., Inc., No. 14-CV-748, 2014 WL 5465173, at *3 (E.D. Wis. Oct. 28, 2014)


                                               -9-
MIA 31419137
(quoting Brunton v. Nuvell Credit Corp., 325 Wis. 2d 135, 161 n.12 (Wis. 2010)). In Count II,

Plaintiff contends that NCI violated sections 427.104(1)(g), 427.104(1)(h), 427.104(1)(j) and

427.104(1)(L) of the WCA, which prohibit the following practices by debt collectors:

        (g) Communicate with the customer or a person related to the customer with such
        frequency or at such unusual hours or in such a manner as can reasonably be
        expected to threaten or harass the customer;

        (h) Engage in other conduct which can reasonably be expected to threaten or
        harass the customer or a person related to the customer;

        (j) Claim, or attempt or threaten to enforce a right with knowledge or reason to
        know that the right does not exist;

        (L) Threaten action against the customer unless like action is taken in regular
        course or is intended with respect to the particular debt.

        While courts often “assume that the WCA claims sink or swim with the FDCPA claims”

see Mollberg, 2019 WL 288128, at *6, Plaintiff’s claims under the WCA fail for the additional

reasons that Plaintiff nowhere alleges that (1) the Letters were so frequent as could reasonably be

expected to harass Plaintiff, (2) the Letters contained any harassing or threatening language, nor

(3) the Letters attempted to enforce a right that did not exist. See id. (rejecting identical WCA

claim filed on behalf of a plaintiff represented by Plaintiff’s counsel in this action). Accordingly,

the Court should dismiss Plaintiff’s WCA claims in Count II, with prejudice, as well.

D.      The Court Should Dismiss The Complaint Without Leave To Amend.

        While the Seventh Circuit has stated its preference for allowing a plaintiff at least one

opportunity to amend the original complaint if it is dismissed pursuant to Rule 12(b)(6), it has

recognized that, in some instances, amendment is futile. Runnion ex rel. Runnion v. Girl Scouts

of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015). Specifically, the Seventh

Circuit has found that amendment is futile in cases where “it is clear that the defect cannot be

corrected.” Id. Like Judge Joseph concluded in Mollberg, it would be futile to allow Plaintiff to



                                               - 10 -
MIA 31419137
amend the Complaint here to reassert claims under the FDCPA and WCA because the Letters

will not change. Mollberg, 2019 WL 288128, at *7. Thus, this Court should dismiss the entire

Complaint without leave to amend.

                                     IV.    CONCLUSION

        For the foregoing reasons, NCI respectfully requests that this Court enter an Order

granting this Motion in its entirety and dismissing the Complaint without leave to amend.



 Dated: May 10, 2019.                        Respectfully submitted,


                                             By:   /s/ Brian C. Frontino
                                                   Brian C. Frontino
                                                   Florida Bar No. 95200
                                                   David D. Switzler
                                                   Florida Bar No. 93089
                                                   STROOCK & STROOCK & LAVAN LLP
                                                   200 South Biscayne Boulevard, Suite 3100
                                                   Miami, Florida 33131
                                                   Telephone: (305) 358-9900
                                                   Facsimile: (305) 789-9302
                                                   bfrontino@stroock.com
                                                   dswitzler@stroock.com
                                                   lacalendar@stroock.com

                                                   Attorneys for Defendant
                                                          Nationwide Credit, Inc.




                                              - 11 -
MIA 31419137
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

Court’s CM/ECF system on the following counsel of record on May 10, 2019:

         John D. Blythin (SBN 1046105)
         Mark A. Eldridge (SBN 1089944)
         Jesse Fruchter (SBN 1097673)
         Ben J. Slatky (SBN 1106892)
         ADEMI & O’REILLY, LLP
         3620 East Layton Avenue
         Cudahy, WI 53110
         Telephone: (414) 482-8000
         Facsimile: (414) 482-8001
         jblythin@ademilaw.com
         meldridge@ademilaw.com
         jfruchter@ademilaw.com
         bslatky@ademilaw.com



                                                       /s/ Brian C. Frontino
                                                       Brian C. Frontino




                                           - 12 -
MIA 31419137
